IN THE UNITED STATES DISTRIC'I` COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
BENNIE R. GIBSON, §
Plaintiff, §
vs. § Civil Action No. 3:18-CV-594-S
SMITHSIMMONS PLLC, et al., §
Defendants. §

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STA'I`ES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conciu~
sions, and Reccrnmendation of the United States Magistrate Judge and any objections thereto, in
accordance With 28 U.S.C. § 636(b)(l), the undersigned District Judge is of the opinion that the
Findings and Conciusions of the Magistrate Judge are correct and they are accepted as the F indings
and Conciusions of the Court.

The Defena’ants ’Morion to Dismiss, fried July 3, 2018 (doc. 10), is GRANTED. By separate
judgment, this case Will be DISMISSEI) Without prejudice for lack of subject-matter jurisdiction

SIGNED this §’z,¥lay of January, 2019.

 

 

UNITED sTATEs DISTRICT JUDGE

 

 

